Filed Pursuant to Rule 424(b)(3) Registration Statement on Form S-1No. 333-125942 PROSPECTUS CHEMBIO DIAGNOSTICS, INC. 18,610,710 SHARES OF COMMON STOCK This Prospectus relates to 18,610,710 shares of our common stock which may be offered for sale from time to time by the Selling Stockholders identified in this Prospectus, consisting of up to an aggregate of 433,090 shares of our common stock now owned by them, up to an aggregate of 13,098,674 shares of common stock issuable pursuant to the exercise of warrants and options, and additional shares of common stock which Selling Stockholders may receive at a later date pursuant to the anti-dilution provisions of certain warrants. We anticipate that the Selling Stockholders will offer the Shares for sale at prevailing market prices on the OTC Bulletin Board on the date of such sale. We will not receive any proceeds from these sales. We are paying the expenses incurred in registering the Shares, but all selling and other expenses incurred by each of the Selling Stockholders will be borne by each Selling Stockholder. Our common stock is quoted on the OTC Bulletin Board under the symbol “CEMI.” On March 27, 2008 the closing bid and ask prices for one share of our common stock were $0.14 and $0.16, respectively, as reported by the OTC Bulletin Board website.These over-the-counter quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. These securities are speculative and involve a high degree of risk.You should consider carefully the “Risk Factors” beginning on Page2 of this prospectus before making a decision to purchase our stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is April 2, 2008 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 2 USE OF PROCEEDS 8 DETERMINATION OF OFFERING PRICE 8 DILUTION 8 SELLING SECURITY HOLDERS 8 PLAN OF DISTRIBUTION 11 LEGAL PROCEEDINGS 12 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 14 DESCRIPTION OF SECURITIES 16 INTEREST OF NAMED EXPERTS AND COUNSEL 16 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 17 ORGANIZATION WITHIN LAST FIVE YEARS 17 DESCRIPTION OF BUSINESS 20 MANAGEMENT’S DISCUSSION AND ANALYSIS OFFINANCIAL CONDITION AND RESULTS OF OPERATIONS 33 DESCRIPTION OF PROPERTY 43 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 43 LEGAL MATTERS 43 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 44 EXECUTIVE COMPENSATION 45 FINANCIAL STATEMENTS 48 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTSON ACCOUNTING AND FINANCIAL DISCLOSURE 48 ADDITIONAL INFORMATION 48 PROSPECTUS SUMMARY The following summary is qualified in its entirety by the more detailed information and the financial statements and notes thereto appearing elsewhere in, or incorporated by reference into, this Prospectus.Consequently, this summary does not contain all of the information that you should consider before investing in our Common Stock.You should carefully read the entire Prospectus, including the “Risk Factors” section, and the documents and information incorporated by reference into this Prospectus before making an investment decision. This Prospectus relates to 18,610,710 shares of our common stock which may be offered for sale from time to time by the Selling Stockholders identified in this Prospectus, consisting ofup to an aggregate of433,090 shares of our common stock now owned by them, up to an aggregate of 13,098,674 shares of common stockissuable pursuant to the exercise of warrants and options, andadditional shares of common stock which Selling Stockholdersmay receive at a later datepursuant to the anti-dilution provisions of certain warrants.We anticipate that the Selling Stockholders will offer the Shares for sale at prevailing market prices on the OTC Bulletin Board on the date of such sale.We will not receive any proceeds from these sales.We are paying the expenses incurred in registering the Shares, but all selling and other expenses incurred by each of the Selling Stockholders will be borne by each Selling Stockholder. Our Corporate Information Chembio Diagnostic Systems Inc. was formed in 1985.Since inception we have been involved in developing, manufacturing, selling and distributing medical diagnostic tests, including rapid tests that detect a number of infectious diseases.On May5, 2004, Chembio Diagnostic Systems Inc. completed a merger through which it became a wholly-owned subsidiary of Chembio Diagnostics, Inc., formerly known as Trading Solutions.com, Inc. (“Chembio” or the “Company”).As a result of this transaction, the management and business of Chembio Diagnostic Systems Inc. became the management and business of the Company.Our principal executive offices are located at 3661 Horseblock Road, Medford, New York 11763.Our telephone number is (631) 924-1135.Our website address is www.chembio.com. Our Business We are a developer, manufacturer and marketer of rapid diagnostic tests that detect infectious diseases.Our main products presently commercially available are three rapid tests for the detection of HIV antibodies in whole blood, serum and plasma samples, two of which were approved by the FDA last year.These products employ single path lateral flow technology which we have licensed from Inverness Medical Innovations, Inc. (“Inverness”), who is also our exclusive marketing partner for those two products in the United States under its Clearview® brand.Inverness launched its marketing of these products in the United States in February, 2007.Chembio’s two HIV STAT-PAK® rapid HIV tests are marketed outside the United States through different partners and channels under a license from Inverness.We also have a rapid test for Chagas disease (a parasitic disease endemic in Latin America) as well as a line of rapid tests for tuberculosis, including tests for tuberculosis in animals for which USDA approval for certain tests has been received. On March13, 2007, we were issued United States patent #7,189,522 for our Dual Path Platform (“DPP™”) rapid test system.We believe that as a result of the patent protection we now have with DPP™, we have a significant opportunity to develop and license many new rapid tests in a number of fields including but not limited to infectious diseases.We have already completed initial development on some products in this new platform.We believe the DPP™ provides significant advantages over standard single path lateral flow assays, and we are developing most of our new products using this platform. Our products are sold to medical laboratories and hospitals, governmental and public health entities, non-governmental organizations, medical professionals and retail establishments.Our products are sold either under our STAT-PAK® or SURE CHECK® registered trademarks and/or the private labels of our marketing partners, such as the Inverness Clearview® label. We have a history of losses, and we continue to incur operating and net losses.We have non-exclusive licenses to lateral flow patents held by Inverness and Abbott Laboratories, Inc., and to reagents including those that are used in our HIV rapid tests.These licenses do not necessarily insulate us from patent challenges by other patent holders.We have filed applications for two lateral flow patents that incorporate features that we believe may further protect us from patent challenges. 1 Our main products are as follows: · HIV Rapid Tests: HIV 1/2 STAT-PAK® Cassette, HIV 1/2 SURE CHECK® and HIV 1/2 STAT-PAK® Dipstick; · Chagas Rapid Test: Chagas STAT-PAK; and · Tuberculosis (TB): Prima TB STAT-PAK and Veterinary products. We also are in the process of developing rapid tests employing our patented DPP™ technology including, but not limited to, an oral fluid rapid HIV test. We manufacture all of the products we sell.All of these products, as well as those that are under development, employ various formats of lateral flow technology.Lateral flow, whether single or dual path, generally refers to the process of a sample flowing from the point of application on a test strip to provide a test result on a portion of a strip downstream from either the point of application of the sample or of another reagent.We believe we have expertise and proprietary know-how in the field of lateral flow technology. Summary Financial Data The following table presents summary historical financial information for the fiscal years ended December31, 2007 and 2006.The financial statements are set forth beginning on page F-1 of this prospectus, and you should read this information for a more complete understanding of the presentation of this information. Year Ended December 31, 2007 Year Ended December 31, 2006 Revenue $ 9,230,948 $ 6,502,480 Operating Expenses 6,738,467 6,596,761 Net Loss (2,626,892 ) (4,995,020 ) Current Assets 5,471,307 6,953,668 Total Assets 6,584,997 7,906,577 Current Liabilities 2,242,583 1,840,435 Total Liabilities 2,322,171 2,297,193 Convertible Redeemable Preferred n/a 6,549,191 Stockholders’ Equity (Deficit) 4,262,826 (939,807 ) RISK FACTORS You should carefully consider each of the following risk factors and all of the other information provided in this Prospectus before purchasing our Common Stock.The risks described below are those we currently believe may materially affect us.An investment in our Common Stock involves a high degree of risk, and should be considered only by persons who can afford the loss of their entire investment. Risks related to our industry, business and strategy Because we may not be able to obtain necessary regulatory approvals for some of our products, we may not generate revenues in the amounts we expect, or in the amounts necessary to continue our business. All of our proposed and existing products are subject to regulation in the U.S. by the U.S. Food and Drug Administration, the U.S. Department of Agriculture and/or other domestic and international governmental, public health agencies, regulatory bodies or non-governmental organizations.In particular, we are subject to strict governmental controls on the development, manufacture, labeling, distribution and marketing of our products.The process of obtaining required approvals or clearances varies according to the nature of, and uses for, a specific product.These processes can involve lengthy and detailed laboratory testing, human or animal clinical trials, sampling activities, and other costly, time-consuming procedures.The submission of an application to a regulatory authority does not guarantee that the authority will grant an approval or clearance for product.Each authority may impose its own requirements and can delay or refuse to grant approval or clearance, even though a product has been approved in another country. 2 The time taken to obtain approval or clearance varies depending on the nature of the application and may result in the passage of a significant period of time from the date of submission of the application.Delays in the approval or clearance processes increase the risk that we will not succeed in introducing or selling the subject products, and we may determine to devote our resources to different products. Changes in government regulations could increase our costs and could require us to undergo additional trials or procedures, or could make it impractical or impossible for us to market our products for certain uses, in certain markets, or at all. Changes in government regulations may adversely affect our financial condition and results of operations because we may have to incur additional expenses if we are required to change or implement new testing, manufacturing and control procedures.If we are required to devote resources to develop such new procedures, we may not have sufficient resources to devote to research and development, marketing, or other activities that are critical to our business. For example, the European Union and other jurisdictions have recently established a requirement that diagnostic medical devices used to test human biological specimens must receive regulatory approval known as a CE mark, or be registered under the ISO 13.485 medical device directive.The letters “CE” are the abbreviation of the French phrase “Conforme Européene,” which means “European conformity.”ISO (“International Organization for Standardization”) is the world’s largest developer of standards with 148 member countries.As such, export to the European and other jurisdictions without the CE or ISO 13.485 mark is not possible.Although we are not currently selling products to countries requiring CE marking, we expect that we will do so in the near future in order to grow our business.While we have recently received ISO 13.485 certification, there are no assurances that we will be able to maintain this certification, in addition we are in the process of implementing quality and documentary procedures in order to obtain CE registration, and we are not aware of any material reason why such approval will not be granted.However, if for any reason a CE registration is not granted, our ability to export our products could be adversely impacted. We can manufacture and sell our products only if we comply with regulations of government agencies such as the FDA and USDA.We have implemented a quality system that is intended to comply with applicable regulations.Although FDA approval is not required for the export of our products, there are export regulations promulgated by the FDA that specifically relate to the export of our products.Although we believe that we meet the regulatory standards required for the export of our products, these regulations could change in a manner that could adversely impact our ability to export our products. Our products may not be able to compete with new diagnostic products or existing products developed by well-established competitors, which would negatively affect our business. The diagnostic industry is focused on the testing of biological specimens in a laboratory or at the point-of-care and is highly competitive and rapidly changing.Our principal competitors often have considerably greater financial, technical and marketing resources than we do.Several companies produce diagnostic tests that compete directly with our testing product line, including but not limited to, Orasure Technologies, Inverness Medical and Trinity Biotech.As new products enter the market, our products may become obsolete or a competitor’s products may be more effective or more effectively marketed and sold than ours.Although we have no specific knowledge of any competitor’s product that will render our products obsolete, if we fail to maintain and enhance our competitive position or fail to introduce new products and product features, our customers may decide to use products developed by our competitors, which could result in a loss of revenues and cash flow. We are developing an oral fluid rapid HIV test as well as other applications utilizing our Dual Path Platform™ technology, which we believe could enhance our competitive position in HIV rapid testing and other fields.However, we have not completed development of any DPP™ product, and we still have technical, manufacturing, regulatory and marketing challenges to meet before we will know whether we can successful commercialize products incorporating this technology.There can be no assurance that we will overcome these challenges. 3 We have granted Inverness exclusive rights to market our SURE CHECK® HIV 1/2 globally and our HIV 1/2 STAT PAK® in the U.S.Inverness has no rapid HIV tests that are approved for marketing in the U.S., we are not aware of any rapid HIV products that Inverness is even contemplating for the U.S., and Inverness is obligated to inform us of any such products as soon as it is able to do so.Inverness does have rapid HIV tests manufactured by certain of its subsidiaries outside the U.S. that are being actively marketed outside the U.S., primarily in developing countries.Our HIV 1/2 STAT PAK cassette and dipstick products compete against these Inverness Products, and we specifically acknowledge in our agreements with Inverness the existence of such other products.Moreover, except for a product in the HIV barrel field as defined in our agreement with Inverness, Inverness is permitted under our agreements to market certain types of permitted competing rapid HIV tests in the U.S.Under these conditions, we could choose to terminate the applicable agreement with Inverness or change the agreement to a non-exclusive agreement, and Inverness would expand the lateral flow license granted to the Company to allow the Company to market the product independently or through other marketing partners.While we believe that Inverness is committed to successfully marketing our products particularly in the U.S. and other developed countries where our products are or become approved for marketing, Inverness may choose to develop or acquire competing products for marketing in the U.S. as well as other markets where they are marketing our SURE CHECK® HIV 1/2 product, and such an action could have at least a temporary material adverse effect on the marketing of these products until such time as alternative marketing arrangements could be implemented.While we also believe that the expansion of our license to the Inverness lateral flow patents substantially facilitates our ability to make alternative marketing arrangements, there can be no assurance that the modification of marketing arrangements and the possible corresponding delays or suspension of sales would not have a material adverse effect on our business. In addition, the point-of-care diagnostics industry is undergoing rapid technological changes, with frequent introductions of new technology-driven products and services.As new technologies become introduced into the point-of-care diagnostic testing market, we may be required to commit considerable additional efforts, time and resources to enhance our current product portfolio or develop new products.We may not have the available time and resources to accomplish this and many of our competitors have substantially greater financial and other resources to invest in technological improvements.We may not be able to effectively implement new technology-driven products and services or be successful in marketing these products and services to our customers, which would materially harm our operating results. We own no issued patents covering single path lateral flow technology, and the field of lateral flow technology is complex and characterized by a substantial amount of litigation, so the risk of potential patent challenges is ongoing for us in spite of our pending patent applications. Although we have been granted non-exclusive licenses to lateral flow patents owned by Inverness Medical Innovations, Inc. and Abbott Laboratories, Inc., there is no assurance that their lateral flow patents will not be challenged or that licenses from other parties may not be required, if available at all.In the event that it is determined that a license is required and it is not possible to negotiate a license agreement under a necessary patent, we may be able to modify our HIV rapid test products and other products such that a license would not be necessary.However, this alternative could delay or limit our ability to sell these products in the U.S. and other markets, which would adversely affect our results of operations, cash flows and business. On March13, 2007, our Dual Path Platform Immunassay Device patent application issued as United States patent no.7,189,522.Additional protection for this intellectually property is pending worldwide.This platform has shown improved sensitivity as compared with conventional platforms in a number of preliminary studies using well characterized HIV, tuberculosis and other samples.We believe that this new lateral flow platform is outside of the scope of currently issued patents in the field of lateral flow technology, thereby offering the possibility of a greater freedom to operate.However there can be no assurance that our patents or our products incorporating the patent claims will not be challenged at some time in the future. New developments in health treatments or new non-diagnostic products may reduce or eliminate the demand for our products. The development and commercialization of products outside of the diagnostics industry could adversely affect sales of our product.For example, the development of a safe and effective vaccine to HIV or treatments for other diseases or conditions that our products are designed to detect, could reduce, or eventually eliminate, the demand for our HIV or other diagnostic products and result in a loss of revenues. 4 We may not have sufficient resources to effectively introduce and market our products, which could materially harm our operating results. Introducing and achieving market acceptance for our rapid HIV tests and other new products will require substantial marketing efforts and will require us or our contract partners to make significant expenditures.In the U.S. and other developed world markets where we will begin to market our FDA-approved products through Inverness and through other partners, we have no history upon which to base market or customer acceptance of these products.In some instances we will be totally reliant on the marketing efforts and expenditures of our contract partners.If they do not have or commit the expertise and resources to effectively market the products that we manufacture, our operating results will be materially harmed. The success of our business depends, in addition to the market success of our products, on our ability to raise additional capital through the sale of debt or equity or through borrowing, and we may not be able to raise capital or borrow funds in amounts necessary to continue our business, or at all. Although our revenues and gross margins increased significantly in recent periods, we sustained significant operating losses in 2007, 2006 and 2005.At December 31, 2007, we had a stockholders’ equity of $4.2 million and a working capital surplus of $3.2 million.Our liquidity and cash requirements will depend on several factors.These factors include:(1) the level of revenue growth; (2) the extent to which, if any, that revenue growth improves operating cash flows; (3) our investments in research and development, facilities, marketing, regulatory approvals and other investments we may determine to make; and (4) our investment in capital equipment and the extent to which this investment improves cash flow through operating efficiencies.If our resources are not sufficient to fund our needs through 2008, there are no assurances that we will be successful in raising sufficient capital. On December 19, 2007, we received $1.1 million pursuant to the exercise of certain warrants.In spite of this capital raise, there is no guarantee that the Company will be successful in raising additional capital if needed. Our objective of increasing international sales is critical to our business plan and if we fail to meet this objective, we may not generate revenues in the amounts we expect, or in amounts necessary to continue our business. We intend to attempt to increase international sales of our products.A number of factors can slow or prevent international sales, or substantially increase the cost of international sales, including: · regulatory requirements and customs regulations; · cultural and political differences; · foreign exchange rates, currency fluctuations and tariffs; · dependence on and difficulties in managing international distributors or representatives; · the creditworthiness of foreign entities; · difficulties in foreign accounts receivable collection; and · economic conditions and the absence of available funding sources. If we are unable to increase our revenues from international sales, our operating results will be materially harmed. We rely on trade secret laws and agreements with our key employees and other third parties to protect our proprietary rights, and we cannot be sure that these laws or agreements adequately protect our rights. We believe that factors such as the technological and creative skills of our personnel, strategic relationships, new product developments, frequent product enhancements and name recognition are essential to our success.All our management personnel are bound by non-disclosure agreements.If personnel leave our employment, in some cases we would be required to protect our intellectual property rights pursuant to common law theories which may be less protective than provisions of employment, non-competition or non-disclosure agreements. We seek to protect our proprietary products under trade secret and copyright laws, enter into license agreements for various materials and methods employed in our products, and enter into strategic relationships for distribution of the products.These strategies afford only limited protection.We currently have no foreign patents, although we have several license agreements for reagents.Our SURE CHECK trademark has been registered in the U.S. 5 Despite our efforts to protect our proprietary rights, unauthorized parties may attempt to copy aspects of our products or to obtain information that we regard as proprietary.We may be required to expend substantial resources in asserting or protecting our intellectual property rights, or in defending suits related to intellectual property rights.Disputes regarding intellectual property rights could substantially delay product development or commercialization activities because some of our available funds would be diverted away from our business activities.Disputes regarding intellectual property rights might include state, federal or foreign court litigation as well as patent interference, patent reexamination, patent reissue, or trademark opposition proceedings in the U.S. Patent and Trademark Office. To facilitate development and commercialization of a proprietary technology base, we may need to obtain additional licenses to patents or other proprietary rights from other parties.Obtaining and maintaining these licenses, which may not be available, may require the payment of up-front fees and royalties.In addition, if we are unable to obtain these types of licenses, our product development and commercialization efforts may be delayed or precluded. Our continued growth depends on retaining our current key employees and attracting additional qualified personnel, and we may not be able to do so. Our success will depend to a large extent upon the skills and experience of our executive officers, management and sales, marketing, operations and scientific staff.Although we have not experienced unusual retention and/or recruitment problems to date, we may not be able to attract or retain qualified employees in the future due to the intense competition for qualified personnel among medical products businesses. If we are not able to attract and retain the necessary personnel to accomplish our business objectives, we may experience constraints that will adversely affect our ability to effectively manufacture, sell and market our products to meet the demands of our strategic partners in a timely fashion, or to support internal research and development programs.Although we believe we will be successful in attracting and retaining qualified personnel, competition for experienced scientists and other personnel from numerous companies and academic and other research institutions may limit our ability to do so on acceptable terms. We have entered into employment contracts with our President, Lawrence Siebert, and our Senior Vice President of Research and Development, Javan Esfandiari.Due to the specific knowledge and experience of these executives regarding the industry, technology and market, the loss of the services of either one of them would likely have a material adverse effect on the Company.The contract with Mr. Siebert has a term of two years ending May2008, and the contract with Mr. Esfandiari has a term of three years ending March2010.We have obtained a key man insurance policy for Mr. Esfandiari. We believe our success depends on our ability to participate in large government programs in the U.S. and worldwide and we may not be able to do so. We believe it to be in our best interests to meaningfully participate in the Presidential Emergency Plan for Aids Relief Program, UN Global Fund initiatives and other programs funded by large donors.We have initiated several strategies to participate in these programs.Participation in these programs requires alignment with the many other participants in these programs including the World Health Organization, U.S. Center for Disease Control, U.S. Agency for International Development, non-governmental organizations, and HIV service organizations.If we are unsuccessful in our efforts to participate in these programs, our operating results could be materially harmed. We have a history of incurring net losses and we cannot be certain that we will be able to achieve profitability. Since the inception of Chembio Diagnostic Systems, Inc. in 1985 and through the period ended December31, 2007, we have incurred net losses.As of December31, 2007, we have an accumulated deficit of $35 million.We incurred net losses of $2.6 million and $5 million in 2007 and 2006, respectively. We expect to continue to make substantial expenditures for sales and marketing, regulatory submissions, product development and other purposes.Our ability to achieve profitability in the future will primarily depend on our ability to increase sales of our products, reduce production and other costs and successfully introduce new products and enhanced versions of our existing products into the marketplace.If we are unable to increase our revenues at a rate that is sufficient to achieve profitability, our operating results would be materially harmed. 6 To the extent that we are unable to obtain sufficient product liability insurance or that we incur product liability exposure that is not covered by our product liability insurance, our operating results could be materially harmed. We may be held liable if any of our products, or any product which is made with the use or incorporation of any of the technologies belonging to us, causes injury of any type or is found otherwise unsuitable during product testing, manufacturing, marketing, sale or usage.Although we have obtained product liability insurance, this insurance may not fully cover our potential liabilities.In addition, as we attempt to bring new products to market, we may need to increase our product liability coverage which would be a significant additional expense that we may not be able to afford.If we are unable to obtain sufficient insurance coverage at an acceptable cost to protect us, we may be forced to abandon efforts to commercialize our products or those of our strategic partners, which would reduce our revenues. Risks related to our Common Stock Until recently, our Common Stock was classified as penny stock, and it continues to be extremely illiquid, so investors may not be able to sell as much stock as they want at prevailing market prices. Until recently, our Common Stock was classified as penny stock.Penny stocks generally are equity securities with a price of less than $5.00 and trade on the over-the-counter market.As a result, an investor may find it more difficult to dispose of or obtain accurate quotations as to the price of the securities that are classified as penny stocks.The “penny stock” rules adopted by the Commission under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), subject the sale of the shares of penny stock issuers to regulations that impose sales practice requirements on broker-dealers, causing many broker-dealers to not trade penny stocks or to only offer the stocks to sophisticated investors that meet specified net worth or net income criteria identified by the Commission.These regulations contribute to the lack of liquidity of penny stocks. At the present time, transactions in our Common Stock are not subject to the “penny stock” rules because our average revenue for 2005, 2006 and 2007 exceeded $6 million per year.However, there can be no assurance that transactions in our Common Stock will not be subject to the “penny stock” rules in the future. The average daily trading volume of our Common Stock on the over-the-counter market was less than 100,000 shares per day over the three months ended April 2, 2008.If limited trading in our stock continues, it may be difficult for investors to sell their shares in the public market at any given time at prevailing prices. Sales of a substantial number of shares of our Common Stock into the public market by the selling stockholders, as well as the exercise of our outstanding warrants on a cash or a cashless basis, may result in significant downward pressure on the price of our Common Stock and could affect the ability of our stockholders to realize the current trading price of our Common Stock. At the time that this post-effective amendment to the registration statement is declared effective by the SEC, a significant number of shares of our Common Stock will be eligible to be immediately sold in the market.In addition, pursuant to the December 2007 plan (the “Plan”) to simplify our capital structure, certain holders of warrants and options (collectively, the “Non-Employee Warrants”) not including options or warrants issued to employees or directors in their capacity as such may exercise their warrants on a cashless basis.Certain Non-Employee Warrant holders are now permitted to exercise 9,323,855 warrants on a cashless basis at an exercise price of $0.45 per share at any time on or before June 30, 2008. The Plan’s cashless exercise provision permits Non-Employee Warrant holders to use any excess of the market price of the Company’s Common Stock over the exercise price of a Non-Employee Warrant as part of the exercise price for another warrant by submitting both warrants at the time of exercise.Pursuant to the Plan, certain Non-Employee Warrant holders are permitted on or before June 30, 2008 to use the greater of (i) $0.53 or (ii) the VWAP for the ten-trading day period that ends on the second trading day before the exercise date as the value of the Common Stock, so that each Non-Employee Warrant used as part of the exercise price payment will represent the difference between the greater of these two values and the applicable exercise price. As of March 27, 2008, our Common Stock was trading at $0.16 cents per share.If a large number of Non-Employee Warrant holders exercise their warrants on a cashless basis on or before June 30, 2008, our stock price could drop.Even a perception by the market that selling stockholders may sell in large amounts after the post-effective amendment to the registration statement is declared effective could place significant downward pressure on our stock price. 7 You will experience substantial dilution upon the exercise of options and warrants underlying common stock that we are currently registering. There are 13,098,674 shares of common stock underlying warrants and options registered in this registration statement, and 4,124,940 shares of common stock underlying warrants registered in another registration statement.These securities were issued by the Company in connection with the Company’s previously completed private placements, and as adjusted in connection with the Company’s December 2007 plan to simplify its capital structure.As of April 2, 2008, we have approximately 22 million warrants and options outstanding.As a result, the exercise of the outstanding warrants and options will result in substantial dilution to the holders of our Common Stock. Our management and larger stockholders exercise significant control over our Company and may approve or take actions that may be adverse to your interests. As of April 2, 2008, our named executive officers, directors and 5% stockholders beneficially owned approximately 65% of our voting power.For the foreseeable future, to the extent that our current stockholders vote similarly, they will be able to exercise control over many matters requiring approval by the board of directors or our stockholders.As a result, they will be able to: · control the composition of our board of directors; · control our management and policies; · determine the outcome of significant corporate transactions, including changes in control that may be beneficial to stockholders; and · act in each of their own interests, which may conflict with, or be different from, the interests of each other or the interests of the other stockholders. USE OF PROCEEDS We will not receive proceeds from the sale of shares under this prospectus by the selling security holders. DETERMINATION OF OFFERING PRICE We are not selling any common stock in this offering.We anticipate that the Selling Stockholders will offer the Shares for sale at prevailing market prices on the OTC Bulletin Board on the date of such sale.We will not receive any proceeds from these sales. DILUTION We currently file reports with the SEC, and we are not selling any common stock in this offering.The selling security holders are the current stockholders of the Company. SELLING SECURITY HOLDERS The securities are being offered by the named selling security holders below. The selling security holders hold one or more of the following securities which are described in section “Description of Securities”: Common stock, options to purchase common stock at prices ranging from $0.45 per share to $1.00 per share, or warrants to purchase common stock exercisable at prices ranging from $0.45 per share to $4.00 per share.However, the table below assumes the immediate exercise of all options and warrants to purchase common stock, without regard to other factors which may determine whether such rights of conversion or purchase are exercised.These factors include but are not limited to terms of these agreements, and the specific exercise price of the securities held by such selling security holder and its relation to the market price. The selling security holders may from time to time offer and sell pursuant to this prospectus up to an aggregate of 433,090 shares of our common stock now owned by them, up to an aggregate of 13,098,674 shares of our common stockissuable pursuant to the exercise of warrants and options, and additional shares of common stock which Selling Stockholdersmay receive at a later date pursuant to the anti-dilution provisions of certain warrants.The selling security holders may, from time to time, offer and sell any or all of the shares that are registered under this prospectus, although they are not obligated to do so. The following table sets forth, to the Company’s best knowledge and belief, with respect to the selling security holders: · the number of shares of common stock beneficially owned as of April 2, 2008 and prior to the offering contemplated hereby; · the number of shares of common stock eligible for resale and to be offered by each selling security holder pursuant to this prospectus; · the number of shares owned by each selling security holder after the offering contemplated hereby assuming that all shares eligible for resale pursuant to this prospectus actually are sold; · the percentage of the Company's total outstanding shares of common stock beneficially owned by each selling security holder after the offering contemplated hereby; and · in notes to the table, additional information concerning the selling security holders including any NASD affiliations and any relationships, excluding non-executive employee and other non-material relationships, that a selling security holder had during the past three years with the registrant or any of its predecessors or affiliates. 8 Selling security holders (C) Number of Shares of Common Stock Owned Before Offering (A) Number of Shares to be Offered (B) Number of Shares Owned After Offering Percentage of Shares of Common Stock Owned After Offering Alpha Capital AG 2,3 1,894,024 660,000 1,234,024 2.02 % Bassett, Truman 1 42,526 3,866 38,660 0.06 % Baum, Mark L. 2 911,849 850,000 61,849 0.10 % Bell, Lon E. 2 378,602 151,178 227,424 0.37 % BioEquity Partners, Inc. 1,4 109,375 84,375 25,000 0.04 % Breitbart, Ted 1,5 14,208 14,208 - 0.00 % Chrust, Steve 1 11,605 11,605 - 0.00 % Crestview Capital Master, LLC 7 24,145,310 4,672,130 19,473,180 29.89 % Daedalus Consulting, Inc.8 71,926 71,926 - 0.00 % Diamond Deecembra 8 287,706 287,706 - 0.00 % DKR Soundshore Oasis Holding Fund, Ltd.9 835,499 730,499 105,000 1.17 % Eckert, Christopher & Lynn 2,10 229,554 100,000 129,554 0.21 % Engel, Sam 1 4,118 374 3,744 0.01 % Esfandiari, Javan 1 814,580 2,007 812,573 1.34 % Famalom, LLC 8 359,634 359,634 - 0.00 % Feldman, Stephen 1 1,868 187 1,681 0.00 % Fort Mason Master LP 501,830 501,830 - 0.00 % Fort Mason Master LP 32,544 32,544 - 0.00 % Ginsberg, Mike 1 2,375 216 2,159 0.00 % Glass, Marc 1 1,883 1,883 - 0.00 % Goldberg, Jeffrey 1,11 27,875 27,875 - 0.00 % Greenblatt, Phil 1 10,347 941 9,406 0.02 % Gregoretti, Gordon 59,458 59,373 85 0.00 % Guzikowski, Frank J.1 178,114 16,192 161,922 0.27 % Haendler, Kurt 1 91,621 30,904 60,717 0.10 % Haendler, Renata 1 131,863 59,133 72,730 0.12 % Haendler, Tomas 2,12 143,726 86,257 57,469 0.09 % Haim, Eduardo 1 7,115 647 6,468 0.01 % Hamblett, Michael 13 404,831 382,109 22,722 0.04 % Hanson, Andrew Merz 2,14 158,105 60,471 97,634 0.16 % Ide, Bruce J.2,15 567,305 160,961 406,344 0.67 % Jacob, Sam 1 10,000 10,000 - 0.00 % Jacoby, Richard A.2 473,955 213,811 260,144 0.43 % JP Turner 1,5 41,250 41,250 - 0.00 % Keskinen, Karen 1 4,579 144 4,435 0.01 % Klaus, Elaine 1 2,242 204 2,038 0.00 % Knasin, Paul and Ellen 2 177,696 76,608 101,088 0.17 % Koch, Scott F.1,6 158,400 158,400 - 0.00 % Kreger, Richard 16 1,090,404 540,315 550,089 0.90 % Lankenau, Robert 1 20,045 6,675 13,370 0.02 % Lanouette, Kevin P. 54,768 23,749 31,019 0.05 % Larkin, Richard 2 290,967 30,486 260,481 0.43 % Lawrence, Colin 1 7,115 647 6,468 0.01 % Ledowitz, Bill 1 6,471 647 5,824 0.01 % Little Gem Life Sciences Fund LLC 17 111,025 109,373 1,652 0.00 % Mayer-Wolf, Mike 1 18,379 1,671 16,708 0.03 % McCarthy, Michael 1 4,145 377 3,768 0.01 % Metasequoia, LLC 2 50,082 20,000 30,082 0.05 % Midtown Partners & Co., LLC 18 261,122 56,824 204,298 0.34 % Millennium 3 Opportunity Fund, LLC 19 4,006,610 1,557,376 2,449,234 3.94 % Moran, Sean 37,000 35,624 1,376 0.00 % Nnorom, Joseph 6,000 6,000 - 0.00 % Pelossof, Avi 2 201,238 34,650 166,588 0.28 % Pelossof, Elior 2 113,577 45,354 68,233 0.11 % Phillips, Chris 8 79,173 34,192 44,981 0.07 % Poole, Colin 2 78,135 75,589 2,546 0.00 % Poole, John G.1 68,365 6,215 62,150 0.10 % Raker, Gilbert 2 45,354 45,354 - 0.00 % Rohan, J. Rory 18 360,212 142,061 218,151 0.36 % Rojas, Zilma 1 22,000 500 21,500 0.04 % Sandler, J & S 1 8,287 753 7,534 0.01 % Schwartz, Eric 1 5,496 500 4,996 0.01 % Seren, Stanley 1 753 753 - 0.00 % Shapiro, Alex 1 10,219 10,219 - 0.00 % Siderowf, Richard 2,20 53,221 28,377 24,844 0.04 % Sive Paget & Reisel 1 2,055 187 1,868 0.00 % Smith, Robin 1,21 34,000 29,455 4,545 0.01 % Spatacco, Jr., Anthony J.22 73,836 72,304 1,532 0.00 % Spilka, R. Edward 2,23 369,277 100,000 269,277 0.44 % Starboard Capital Markets, LLC 24 17,588 12,931 4,657 0.01 % Starobin Partners 1,5 90,000 90,000 - 0.00 % Talesnick, Alan L. 2,25 295,349 94,930 200,419 0.33 % Total M.I.S., Inc. 2 694,222 300,000 394,222 0.65 % Tyson, John 2,26 16,250 16,250 - 0.00 % Weiss, Gunther 1 28,334 2,576 25,758 0.04 % Westbury Diagnostics, Inc. 2 186,832 77,403 109,429 0.18 % TOTALS 57,069,452 13,531,764 43,537,688 9 (A) Includes shares of Common Stock and shares underlying warrants and/or options held by the selling security holder that are covered by this prospectus, including any convertible securities that, due to contractual restrictions, may not be exercisable within 60 days of the date of this prospectus. (B) The number of shares of common stock to be sold assumes that the selling security holder elects to sell all the shares of common stock held by the selling security holder that are covered by this prospectus. (C) It is our understanding that any selling security holder that is an affiliate of a broker-dealer purchased the securities offered hereunder in the ordinary course of business, and at the time of the purchase, had no agreements or understanding to distribute the securities. [1] The sale of all of these shares is currently registered under Chembio’s Registration Statement on Form SB-2 that became effective with the SEC on November 4, 2004. The sale of these shares also is included in this Prospectus so that Chembio can make any future amendments for the Registration Statement of which this Prospectus is a part, together with amendments of the 2004 Registration Statement in a single joint prospectus. [2] The sale of all of these shares, except for less than 235,000 that represent dividend shares, currently is registered under Chembio’s Registration Statement on Form SB-2 that became effective with the SEC on November 4, 2004. The sale of these shares also is included in this Prospectus so that Chembio can make any future amendments for the Registration Statement of which this Prospectus is a part, together with amendments of the 2004 Registration Statement, in a single joint prospectus. [3] Konrad Ackerman has ultimate control over Alpha Capital AG and the shares held by Alpha Capital AG. [4] Provides marketing consulting services to the Company. [5] Affiliated with Wellfleet Partners. [6] Affiliated with HC Wainwright, investment banking services. [7] Affiliated with Dillion Capital, a NASD member. Robert Hoyt has ultimate control over Crestview Capital Master, LLC and the shares held by Crestview Capital Master, LLC. [8] Affiliated with Midtown Partners & Co., LLC, investment banking services. [9] DKR SoundShore Oasis Holding Fund Ltd. (the “Fund”) is a master fund in a master-feeder structure. The Fund’s investment manager is DKR Oasis Management Company LP (the “Investment Manager”). Pursuant to an investment management agreement among the Fund, the feeder funds and the Investment Manager, the Investment Manager has the authority to do any and all acts on behalf of the Fund, including voting any shares held by the Fund. Mr. Seth Fischer is the managing partner of Oasis Management Holdings LLC, one of the general partners of the Investment Manager. Mr. Fischer has ultimate responsibility for trading with respect to the Fund. Mr. Fischer disclaims beneficial ownership of the shares. [10] Christopher Eckert is an employee of Morgan Stanley. [11] Affiliated with Wellfleet Partners and Starobin Partners, investment banking services. [12] Former President of CDS and Director. [13] Employee of Starboard Capital Markets, LLC, investment banking services. [14] Assisted the Company in fundraising. [15] Former Director of CDS. [16] Employee of Midtown Partners & Co., LLC, investment banking services. [17] Except for 81,582 shares, the sale of these shares is registered under Chembio’s Registration Statement on Form SB-2 that became effective with the SEC on November 4, 2004. The sale of these shares also is included in this Prospectus so that Chembio can make any future amendments for the Registration Statement of which this Prospectus is a part, together with amendments of the 2004 Registration Statement, in a single joint prospectus. [18] NASD member, assisted the Company in fundraising. [19] Fred Fraenkel and Udi Toledano have ultimate control over Millennium 3 Opportunity Fund and the shares held by Millennium 3 Opportunity Fund. [20] Registered sales representative with RBC Dain Rauscher. [21] Provided marketing consulting services; affiliated with Wellfleet Partners and Starobin Partners. [22] Assisted the Company in fundraising; employee of Starboard Capital Markets LLC. [23] Stockholder of Lehman Brothers. [24] NASD member. [25] Partner at Patton Boggs LLP, our legal counsel. [26] Provides marketing consulting services. 10 PLAN OF DISTRIBUTION The Shares covered by this Prospectus are being registered by us for the account of the Selling Stockholders. The Shares offered by this Prospectus may be sold from time to time directly by or on behalf of the Selling Stockholders in one or more transactions on the OTC Bulletin Board or on any stock exchange on which the Common Stock may be listed at the time of sale, in privately negotiated transactions, or through a combination of these methods.The Selling Stockholders may sell Shares through one or more agents, brokers or dealers or directly to purchasers.These brokers or dealers may receive compensation in the form of commissions, discounts or concessions from the Selling Stockholders and/or purchasers of the Shares, or both.Compensation as to a particular broker or dealer may be in excess of customary commissions.The Selling Stockholders will act independently of us in making decisions with respect to the timing, manner and size of each sale or non-sale related transfer.If a Selling Stockholder is an employee, officer or director of the Company, he or she will be subject to our policies concerning trading and other transactions in the Company’s securities. Each Selling Stockholder of the Shares and any of their pledgees, assignees and successors-in-interest may, from time to time, sell any or all of their Shares on any stock exchange, market or trading facility on which the shares are traded or in private transactions.These sales may be at fixed or negotiated prices.A Selling Stockholder may use any one or more of the following methods when selling the Shares: · ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; · block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; · purchases by a broker-dealer as principal and resale by the broker-dealer for its account; · an exchange distribution in accordance with the rules of the applicable exchange; · privately negotiated transactions; · settlement of short sales entered into after the date of this Prospectus; · broker-dealers may agree with the Selling Stockholders to sell a specified number of such shares at a stipulated price per share; · a combination of any such methods of sale; · through the writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; or · any other method permitted pursuant to applicable law. The Selling Stockholders may also sell shares under Rule 144 under the Securities Act, if available, rather than under this Prospectus.There is no assurance that the Selling Stockholders will sell all or a portion of the stock being offered hereby. In connection with the sale of Shares, the Selling Stockholders may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the Shares in the course of hedging the positions they assume.The Selling Stockholders may also sell the Shares short and deliver these Shares to close out short positions, or loan or pledge the Shares to broker-dealers or other financial institutions that in turn may sell these Shares.The Selling Stockholders may also enter into option or other transactions with broker-dealers or other financial institutions that require the delivery to the broker-dealer or other financial institution of the Shares, which the broker-dealer or other financial institution may resell pursuant to this Prospectus, or enter into transactions in which a broker-dealer makes purchases as a principal for resale for its own account or through other types of transactions. 11 In connection with the sales, a Selling Stockholder and any participating broker or dealer may be deemed to be “underwriters” within the meaning of the Securities Act, and any commissions they receive and the proceeds of any sale of Shares may be deemed to be underwriting discounts or commissions under the Securities Act.A Selling Stockholder who is deemed to be an “underwriter” within the meaning of Section2(11) of the Securities Act will be subject to the prospectus delivery requirements of the Securities Act.The Selling Stockholders and any other person participating in such distribution will be subject to applicable provisions of the Exchange Act and the rules and regulations thereunder, including, without limitation, Regulation M.Regulation M may limit the timing of purchases and sales of shares of our Common Stock by the Selling Stockholders and any other person.Furthermore, Regulation M may restrict, for a period of up to five business days prior to the commencement of the distribution, the ability of any person engaged in a distribution of shares of our Common Stock to engage in market-making activities with respect to these shares.All of the foregoing may affect the marketability of shares of our Common Stock and the ability of any person or entity to engage in market-making activities with respect to shares of our Common Stock. To the extent required, the Shares to be sold, the names of the persons selling the Shares, the respective purchase prices and public offering prices, the names of any agent, dealer or underwriter and any applicable commissions or discounts with respect to a particular offer will be set forth in an accompanying prospectus supplement or, if appropriate, a post-effective amendment to the registration statement of which this Prospectus is a part. We are bearing all of the fees and expenses relating to the registration of the Shares.Any underwriting discounts, commissions or other fees payable to broker-dealers or agents in connection with any sale of the Shares will be borne by the Selling Stockholders.In order to comply with certain states’ securities laws, if applicable, the Shares may be sold in such jurisdictions only through registered or licensed brokers or dealers.In certain states, the Shares may not be sold unless the Shares have been registered or qualified for sale in such state, or unless an exemption from registration or qualification is available and is obtained and complied with.Sales of the Shares must also be made by the Selling Stockholders in compliance with all other applicable state securities laws and regulations. The Selling Stockholders may agree to indemnify any broker-dealer or agent that participates in transactions involving sales of the Shares against certain liabilities in connection with the offering of the Shares arising under the Securities Act. We have notified the Selling Stockholders of the need to deliver a copy of this Prospectus in connection with any sale of the Shares. LEGAL PROCEEDINGS From time to time, we may be involved in litigation relating to claims arising out of our operations in the normal course of business.We know of no material, existing or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceeding or pending litigation.There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest that is adverse to our interest. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS Directors and Executive Officers Lawrence A. Siebert (51), President, Chief Executive Officer and Director.Mr. Siebert was appointedChief Executive Officerof Chembio Diagnostics, Inc. and Chairman of our board of directors upon consummation of the merger of the Company and Chembio Diagnostic Systems, Inc. in 2004.Mr. Siebert has been Chairman of Chembio Diagnostic Systems Inc. for approximately 16 years and its President since May 2002.Prior to his involvement with Chembio Diagnostic Systems, Inc., in 1992 Mr. Siebert was involved in private equity and venture capital investing.From 1982 to 1991, Mr. Siebert was associated with Stanwich Partners, Inc, which during that period invested in middle market manufacturing and distribution companies.From 1992 to 1999, Mr. Siebert was an investment consultant and business broker with Siebert Capital Corp. and Siebert Associates LLC, and was a principal investor in a privately held test and measurement company which was sold in 2002.Mr. Siebert received a JD from Case Western Reserve University School of Law in 1981 and a BA with Distinction in Economics from the University of Connecticut in 1978. Richard J. Larkin (51), Chief Financial Officer.Mr. Larkin was appointed as Chief Financial Officer of Chembio Diagnostics, Inc. upon consummation of the merger.Mr. Larkin oversees our financial activities and information systems.Mr. Larkin has been the Chief Financial Officer of Chembio Diagnostic Systems Inc. since September 2003.Prior to joining Chembio Diagnostic Systems Inc., Mr. Larkin served as CFO at Visual Technology Group from May 2000 to September 2003, and also led their consultancy program that provided hands-on expertise in all aspects of financial service, including the initial assessment of client financial reporting requirements within anEnterprise Resource Planning (Manufacturing) environment through training and implementation.Prior to joining VTG, he served as CFO at Protex International Corporation from May 1987 to January 2000.Mr. Larkin holds a BBA in Accounting from Dowling College and is a member of the American Institute of Certified Public Accountants. 12 Javan Esfandiari(41), Executive VP of Research and Development.Mr. Esfandiari joined Chembio Diagnostic Systems, Inc, in 2000.Mr. Esfandiari co-founded, and became a co-owner of Sinovus Biotech AB where he served as Director of Research and Development concerning lateral flow technology until Chembio Diagnostic Systems Inc. acquired Sinovus Biotech AB in 2000.From 1993 to 1997, Mr. Esfandiari was Director of Research and Development with On-Site Biotech/National Veterinary Institute, Uppsala, Sweden, which was working in collaboration with Sinovus Biotech AB on development of veterinary lateral flow technology.Mr. Esfandiari received his B.Sc. in Clinical Chemistry and his M. Sc. in Molecular Biology from Lund University, Sweden.He has published articles in various veterinary journals and has co-authored articles on tuberculosis serology with Dr. Lyashchenko. Richard Bruce (53), Vice President, Operations. Mr. Bruce was hired in April 2000 as Director of Operations. He is responsible for manufacturing, maintenance, inventory, shipping, receiving, and warehouse operations.Prior to joining Chembio Diagnostic Systems Inc., he held director level positions at Wyeth Laboratories from 1984 to 1993.From 1993 to 1998, he held various management positions in the Operations department at biomerieux, Inc. (formerly Oganon Teknika Corp.).From 1998 to 2000, he held a management position at V.I. Technologies.Mr. Bruce has over 25 years of operations management experience with Fortune 500 companies in the field of in-vitro diagnostics and blood fractionation.Mr. Bruce received his BS in Management from National Louis University in 1997. Les Stutzman (56), VP of Sales & Marketing – Vet TB.In 2005, Mr. Stutzman joined Chembio as Vice President of Marketing to lead the development and launch of rapid tests for veterinary and human TB and other veterinary products. Mr. Stutzman has spent over twenty years in marketing leadership positions within various diagnostics companies.He has held Global Director and Business Development Director positions in Marketing for diagnostic companies including bioMérieux Inc., (formerly Organon Teknika Corp.), Durham, North Carolina from 1997 to 2002 and TREK Diagnostic Systems, Cleveland, Ohio from 2002 to 2005.Mr. Stutzman received his MBA in Marketing from Duke University Fuqua School of Business in 1988 and his Masters in Microbiology from Wagner College in 1982. Mr. Stutzman is MT (ASCP) SM certified. Tom Ippolito (45), VP of Regulatory Affairs, QA and QC.Mr. Ippolito joined Chembio in June 2005.He has over twenty years experience with in vitro diagnostics for infectious diseases, protein therapeutics, vaccine development, Process Development, Regulatory Affairs and Quality Management.Over the years, Mr. Ippolito has held Vice President level positions at Biospecific Technologies, Corp. from 2000to 2005, Director level positions in Quality Assurance, Quality Control, Process Development and Regulatory Affairs at United Biomedical, Inc. from 1987to 2000.Mr. Ippolito is the Course Director for “drug development process” and “FDA Regulatory Process” for the BioScience Certificate Program at the New York State University of Stony Brook, a program he has been a part of since its inception in 2003. Cathy Dudnanski (48), VP of Marketing, Ms. Dudnanski joined Chembio in 2005 as Marketing Director for human diagnostic products including HIV 1/ 2 and Chagas disease. She was promoted to Vice President in 2007. Ms. Dudnanski brings over 20 years of domestic and international marketing and sales experience in medical devices and diagnostics to the Company. Between 2003 to 2005, Ms. Dudnanski was the Global Marketing Manager for Suction and Oxygen Care for GE Healthcare.From 2000 to 2003, Ms. Dudnanski was the Director of Sales & Marketing for ZeptoMetrix Corporation (former Division of Hemagen Diagnostics, Inc.) where her responsibilities included sales and marketing of research products to biotechnology firms and academia. From 1992 to 1999, Ms. Dudnanski was the Director of Sales & Marketing for Hemagen Diagnostics, Inc. where she was responsible for the infectious disease and autoimmune disease product lines.She received a B.S. in Medical Technology from Roanoke College and an MBA from Loyola.Ms. Dudnanski is MT (ASCP) certified and a member of the American Society of Microbiology. Robert L. Aromando, Jr. (52), Executive VP of Commercial Operations.Mr. Aromando joined the Company in May 2007.Prior to this position, between 2001 and 2007, Mr. Aromando was Vice President of Marketing for Bracco Diagnostics Inc., a Princeton, New Jersey-based pharmaceutical company and part of the Bracco Group.Most of his focus at Bracco was on managing the efforts of a marketing department, launching new products, business development and life cycle management.Prior to joining Bracco Mr. Aromando completed a one-year contract as interim President and Chief Executive Officer for American Bio Medica Corporation, a publicly-traded diagnostic healthcare company.Prior to American Bio Medica Corporation, Mr. Aromando was Director of Global Marketing for Covance, a leading pharmaceutical development organization headquartered in Princeton, New Jersey where is had responsibility for managing the strategic direction of the clinical development marketing department.He also spent eight years at Roche Diagnostic Systems (member of the Roche Group) as Director of Global Marketing responsible for the drugs of abuse business unit.His focus at Roche was allocated to government affairs as well as providing solutions for substance abuse programs in the workplace, criminal justice, drug treatment and school sectors.Mr. Aromando’s career in healthcare also included stints at American Home Products and Litton Bionetics Laboratory Products. 13 Alan Carus, CPA (69), Director, Audit Committee chair.Mr. Carus was elected to Chembio’s Board of Directors on April 15, 2005, and currently serves on the Company’s Audit, Compensation, and Nominating and Corporate Governance Committees, including as Chairman of the Audit Committee.He is a co-founder of LARC Strategic Concepts LLC, a consulting firm dedicated to guiding emerging companies to next stage development.Prior to co-founding LARC Strategic Concepts LLC, Mr. Carus was Senior Vice President of Maritime Overseas Corporation (“MOC”) and a senior executive of Overseas Shipholding Group, Inc. (“OSG”) from 1981 to 1998 when he retired.MOC was managing agent for OSG, one of the world’s largest ship-owners.He was a member of OSG’s senior management committee and had senior responsibility in areas relating to administration, accounting, tax, finance, budgets, long-range projections, and human resources.Mr. Carus was involved in numerous acquisitions, debt and equity offerings, complex transaction structuring, and was active in the management of OSG’s major investments in the cruise industry and other development stage companies.From 1964 to 1981, he was with Ernst & Young (including predecessors), the last seven years as a partner.Mr. Carus has a B.B.A. from the Baruch School of Business of the City College of New York. Dr. Gary Meller (57), Director.Dr. Meller was elected to our Board of Directors on March 15, 2005, and currently serves on the Company’s Audit, Compensation and Nominating and Corporate Governance Committees, including as Chairman of the Compensation Committee.Dr. Meller has been the president of CommSense Inc., a healthcare business development company, since 2001.CommSense Inc. works with clients in Europe, Asia, North America, and the Middle East on medical information technology, medical records, pharmaceutical product development and financing, health services operations and strategy, and new product and new market development.From 1999 until 2001, Dr. Meller was the executive vice president, North America, of NextEd Ltd., a leading internet educational services company in the Asia Pacific region.Dr. Meller also is a limited partner and a member of the Advisory Board of Crestview Capital Master LLC, which is our largest stockholder.Dr. Meller is a graduate of the University of New Mexico School of Medicine and has an MBA from the HarvardBusinessSchool. Kathy Davis (51), Director.Ms. Davis was elected to the Company’s Board of Directors in May 2007, and currently serves on the Company’s Audit, Compensation and Nominating and Corporate Governance Committees, including as Chairman of the Nominating and Corporate Governance Committee.Ms. Davis is presently the owner of Davis Design Group LLC, a company that provides analytical and visual tools for public policy design.Previously she served as the Chief Executive Officer of Global Access Point, a start up company with products for data transport, data processing, and data storage network and hub facilities.From October 2003 to January 2005 Ms. Davis was Lieutenant Governor of the State of Indiana, and from January 2000 to October 2003 was Controller of the City of Indianapolis.From 1989 to 2003 Ms. Davis held leadership positions with agencies and programs in the State of Indiana including State Budget Director, Secretary of Family & Social Services Administration, and Deputy Commissioner of Transportation.From 1982 to 1989 Ms. Davis held increasingly senior positions with Cummins Engine, where she managed purchasing, product cost, manufacturing, engineering, and assembly of certain engine product lines.Ms. Davis also led the startup of and initial investments by a $50 million Indiana state technology fund, serves on the not-for-profit boards of Noble of Indiana, Indiana Museum of African American History, University of Evansville Institute of Global Enterprise, and Purdue College of Science Dean’s Leadership Council.She has a Masters of Business Administration from Harvard Business School and a Bachelor of Science in Mechanical Engineering from the Massachusetts Institute of Technology. James Merselis(54), Director.Mr. Merselis was elected to the Company’s Board of Directors in March 2008.From 2002 to 2007, Mr. Merselis served as the President, Chief Executive Officer, and Director of Hemosense, Inc. (AMEX: HEM), a company that develops, manufactures, and sells handheld blood coagulation monitoring systems.From 1998 to 2002, Mr. Merselis served as President, Chief Executive Officer, and Director of Micronics, Inc., a Redmond, WA, based company that develops in vitro diagnostic products for disease diagnosis, prognosis, and treatment monitoring.From 1976 to 1998, Mr. Merselis held multiple positions at Boehringer Mannheim, including serving as Managing Director of the British affiliate of Boehringer Mannheim.Mr. Merselis holds an Advanced Management Program Certificate from the Harvard Business School, and a Bachelor of Science degreein Biology (Pre-Med) from Nebraska Wesleyan University. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding the beneficial ownership of our common stock by each person or entity known by us to be the beneficial owner of more than 5% of the outstanding shares of common stock, and by each of our directors, each of our “named executive officers”, and all of our directors and executive officers as a group as of April 2, 2008. 14 Name and Address of Beneficial Owner Amount and Nature of Beneficial Owner Percent of Class Siebert, Lawrence (1) 3661 Horseblock Road Medford, NY 11763 7,465,605 11.85 % Esfandiari, Javan (2) 3661 Horseblock Road Medford, NY 11763 714,580 1.17 % Larkin, Richard (3) 3661 Horseblock Road Medford, NY 11763 290,967 0.48 % Ippolito, Tom (4) 3661 Horseblock Road Medford, NY 11763 65,000 0.11 % Bruce, Richard (5) 3661 Horseblock Road Medford, NY 11763 140,000 0.23 % Carus, Al (6) 3661 Horseblock Road Medford, NY 11763 138,000 0.23 % Meller, Gary (7) 3661 Horseblock Road Medford, NY 11763 223,000 0.37 % Davis, Katherine L. (8) 3661 Horseblock Road Medford, NY 11763 36,000 0.06 % James D. Merselis (9) 3661 Horseblock Road Medford, NY 11763 9,000 0.01 % Officers and Directors as a group(10) 9,082,227 14.14 % Vicis Capital Master Fund 126 East 56th Street, Tower 56, Suite 700 New York, NY 10022 4,608,707 7.61 % Millenium 3 Opportunity Fund, LLC (11) 4 Becker Farm Road Roseland, NJ 07068 4,006,610 6.45 % Inverness Medical Innovations, Inc. 51 Sawyer Road, Suite 200 Waltham, MA 02453 5,367,840 8.87 % Crestview Capital Master, LLC (12) 95 Revere Drive, Suite A Northbrook, IL 60062 24,145,310 36.20 % Beneficial ownership is determined in accordance with the Rule 13d-3(a) of the Securities Exchange Act of 1934, as amended, and generally includes voting or investment power with respect to securities.Except as subject to community property laws, where applicable, the person named above has sole voting and investment power with respect to all shares of our common stock shown as beneficially owned by him. The beneficial ownership percent in the table is calculated with respect to the number of outstanding shares (60,537,534) of the Company's common stock as of April 2, 2008, and each stockholder's ownership is calculated as the number of shares of common stock owned plus the number of shares of common stock into which any preferred stock, warrants, options or other convertible securities owned by that stockholder can be converted within 60 days. 15 The term “named executive officer” refers to our principal executive officer, our two most highly compensated executive officers other than the principal executive officer who were serving as executive officers at the end of 2007, and two additional individuals for whom disclosure would have been provided but for the fact that the individuals were not serving as executive officers of the Company at the end of 2007. (1) Includes 245,000 shares issuable upon exercise of options exercisable within 60 days and 2,205,731 warrants. (2) Includes 492,500 shares issuable upon exercise of options exercisable within 60 days and 2,007 shares issuable upon exercise of warrants.Does not include 100,000 shares issuable upon exercise of options that are not exercisable within the next 60 days (3) Includes 212,500 shares issuable upon exercise of options exercisable within 60 days and 27,436 shares issuable upon exercise of warrants. (4) Includes 65,000 shares issuable upon exercise of options exercisable within 60 days. (5) Includes 140,000 shares issuable upon exercise of options exercisable within 60 days. (6) Includes 123,000 shares issuable upon exercise of options exercisable within 60 days.Does not include 144,000 shares issuable upon exercise of options that are not exercisable within the next 60 days. (7) Includes 123,000 shares issuable upon exercise of options exercisable within 60 days.Does not include 144,000 shares issuable upon exercise of options that are not exercisable within the next 60 days. (8) Includes 36,000 shares issuable upon exercise of options exercisable within 60 days.Does not include 144,000 shares issuable upon exercise of options that are not exercisable within the next 60 days. (9) Includes 9,000 shares issuable upon exercise of options exercisable within 60 days. (10) Includes footnotes (1)-(9) (11) Includes 1,557,376 shares issuable upon exercise of warrants. (12) Includes 6,169,056 shares issuable upon exercise of warrants. DESCRIPTION OF SECURITIES Pursuant to our articles of incorporation, as amended, we are authorized to issue 100,000,000 shares of common stock, par value $0.01 per share and 10,000,000 shares of preferred stock, par value $0.01 per share.Below is a description of our common stock, shares of which are being offered in this prospectus. Common stock Holders of the common stock are entitled to one vote for each share held by them of record on our books in all matters to be voted on by the stockholders.Holders of common stock are entitled to receive dividends as may be legally declared from time to time by the board of directors, and in the event of our liquidation, dissolution or winding up, to share ratably in all assets remaining after payment of liabilities.Declaration of dividends on common stock is subject to the discretion of the board of directors and will depend upon a number of factors, including our future earnings, capital requirements and financial condition.We have not declared dividends on our common stock in the past and we currently anticipate that retained earnings, if any, in the future will be applied to our expansion and development rather than the payment of dividends. The holders of common stock have no preemptive or conversion rights and are not subject to further calls or assessments.There are no redemption or sinking fund provisions applicable to the common stock.Our articles of incorporation require the approval of the holders of a majority of our outstanding common stock for the election of directors and for other fundamental corporate actions, such as mergers and sales of substantial assets, or for an amendment to our articles of incorporation.There exists no provision in our articles of incorporation or our bylaws that would delay, defer or prevent a change in control of the Company. Action Stock Transfer acts as our transfer agent and registrar. INTEREST OF NAMED EXPERTS AND COUNSEL The validity of the common stock covered by this Registration Statement has been passed upon for the Company by Patton Boggs LLP.A partner of Patton Boggs LLP owns 225,419 shares of common stock and warrants to purchase 69,930 shares of our common stock. 16 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES Our directors and officers are indemnified by our bylaws against amounts actually and necessarily incurred by them in connection with the defense of any action, suit or proceeding in which they are a party by reason of being or having been directors or officers of Chembio Diagnostics, Inc. or of our subsidiary.Our articles of incorporation provide that none of our directors or officers shall be personally liable for damages for breach of any fiduciary duty as a director or officer involving any act or omission of any such director or officer.Insofar as indemnification for liabilities arising under the Securities Act of 1933, as amended, may be permitted to such directors, officers and controlling persons pursuant to the foregoing provisions, or otherwise, we have been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities, other than the payment by Chembio Diagnostics, Inc. of expenses incurred or paid by such director, officer or controlling person in the successful defense of any action, suit or proceeding, is asserted by such director, officer or controlling person in connection with the securities being registered, we will, unless in the opinion of counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. ORGANIZATION WITHIN LAST FIVE YEARS Lawrence A. Siebert, the president, chief executive officerand chairman of the board of directors of Chembio Diagnostics, Inc. (the “Company”) beginning at the time of and after the merger, and the president and chairman of Chembio Diagnostic Systems Inc. since May 2002, held two promissory notes issued by Chembio Diagnostic Systems Inc.One note was issued on August 1, 1999 in the original principal amount of $338,125, bearing interest at a rate of 11% per annum.The other was issued on April 25, 2001 in the original principal amount of $795,937, bearing interest at a rate of 12% per annum.On May5, 2004, Mr. Siebert converted the entire outstanding principal amount of the 11% note and $561,875 principal amount of the 12% note into 30 shares of the Company’s Series A Preferred Stock, together with warrants to acquire 1,800,000 shares of common stock at $0.90 per share, pursuant to the Company’s private placement of its Series A Preferred Stock on May5, 2004.Pursuant to the terms of the original Series A Preferred Stock, the shares of Series A Preferred Stock held by Mr. Siebert were convertible into 1,547,100 shares of the Company’s common stock at $0.60 per share.The remaining debt of $234,062 held by Mr. Siebert was exchanged on May5, 2004 into 7.80208 shares of the Company’s Series A Preferred Stock, together with warrants to acquire 468,125 shares of common stock at $0.90 per share, pursuant to the terms of the Company’s private placement of its Series A Preferred Stock on May5, 2004.As of December 31, 2006, $65,287.39 of accrued interest on the debt was also due to Mr. Siebert, but was not accruing interest.As of December 31, 2007, the accrued interest had been repaid.Mr. Siebert also invested $50,000 in the Company’s Series B Preferred Stock private placement pursuant to which he received 1 share of Series B Preferred Stock, which was originally convertible into 81,967 shares of common stock at $0.61 per share, together with a warrant to purchase 77,868 shares of common stock at an exercise price of $0.61 per share. Mr. Siebert invested $18,700 in Chembio Diagnostic Systems Inc. pursuant to a private placement of convertible notes on March22, 2004.Mr. Siebert converted the entire principal amount of the note that he received, together with accrued interest thereon, into .942 shares of the Company’s Series A Preferred Stock, together with warrants to acquire 56,520 shares of common stock at $0.90 per share, pursuant to the Company’s private placement of its Series A Preferred Stock on May5, 2004. Mr. Siebert prior to March22, 2004 had either advanced funds to Chembio Diagnostic Systems, Inc. or paid vendors directly on Chembio Diagnostic Systems, Inc.’s behalffor atotal of $182,181. Thisamount was repaid in the fourth quarter of 2006.In addition as of December 31, 2007, all of the accrued interest on the debt due to Mr. Siebert had been paid. On February 15, 2008, the Compensation Committee approved the reduction of the exercise price to $0.48 per share of each employee stock option award issued under the 1999 Equity Incentive Plan for which the exercise price was greater than $0.48 per share.As a result of this price reduction, the following number of employee stock options awarded to the Company’s officers and directors under the 1999 Equity Incentive Plan qualified for this price reduction: (i) Mr. Siebert: 170,000 options; (ii) Mr. Larkin: 87,500 options; (iii) Mr. Esfandiari: 532,500 options; (iv) Mr. Aromando: 100,000 options; (v) Mr. Ippolito: 15,000 options; (vi) Mr. Bruce: 90,000 options; (vii) Mr. Carus: 252,000 options; (viii) Dr. Meller: 252,000 options; and (ix) Ms. Davis: 180,000 options. In addition, on February 15, 2008 the Compensation Committee granted to certain of the Company’s employees options to purchase the Company’s common stock under the 1999 Equity Incentive Plan.Included in these employee option grants were the following option grants to officers: (i) Mr. Siebert received 75,000 options; (ii) Mr. Larkin received 75,000 options; (iii) Mr. Esfandiari received 60,000 options; (iv) Mr. Bruce received 50,000 options; (v) Mr. Ippolito received 50,000 options; and (vi) Mr. Aromando received 25,000 options.The exercise price for each of these options is $0.22 per share, which was the closing market price for the Company’s common stock on February 15, 2008, which was the date of the grant.The options vest on the date of the grant, and each option granted will expire and terminate, if not exercised sooner, upon the earlier to occur of (a) 30 days after termination of the employee’s employment with the Company or (b) the fifth anniversary of the date of grant. 17 Avi Pelossof, the Company’s Vice President of Sales and Marketing from May 5, 2004 to January 31, 2007, exercised 100,000 options in December 2006 at $0.60 per share, and another 50,000 options in January 2007 at $0.75 per share. Robert Aromando, the Company’s Executive Vice President of Commercial Operations was hired in May of 2007.In June 2007 in connection with his joining the Company, he was granted options to purchase 100,000 shares of common stock at an exercise price of $0.62 per share.These options will become exercisable one year from the date of grant.As discussed above, on February 15, 2008, the exercise price for these options was reduced to $0.48. Dr. Gary Meller, a non-employee director of the Company, currently serves as a limited partner and a member of the Advisory Board of Crestview Capital Master LLC, referred to herein as Crestview, which was the lead investor, investing $3 million, in our Series B Preferred Stock private placement in January 2005, and which subsequently invested an additional $1 million in our Series B Preferred Stock private placement in March 2006.Crestview also invested $2 million in our Series C Preferred Stock private placement in September 2006.Details of these transactions are set forth below.Crestview currently is the largest stockholder of the Company. As referred to above, in January 2005, for a purchase price of $3 million, Crestview acquired 60 shares of our Series B Preferred Stock,together withwarrants to purchase 4,672,130 shares of our common stock at a warrant exercise price of $0.61 per share. In March 2006, for a purchase price of $1 million, Crestview acquired 20 shares of Series B Preferred Stock together with warrants to purchase 1,557,377 shares of common stock at a warrant exercise price of $0.61 per share.These shares were issued in connection with the Company’s January 2005 private placement as described herein.In September 2006, for a purchase price of $2 million, we issued 40 shares of Series C Preferred Stock to Crestview together with warrants to purchase 625,000 shares of common stock at an exercise price of $1.00 per share. In January 2007, because of comments from the staff of the SEC concerning the Company’s registration statement No. 333-138266 (the “Prospectus”), Crestview agreed to reduce the number of its shares of common stock covered by the Prospectus to 2,000,000.Crestview also agreed to waive any penalties that the Company would otherwise owe Crestview because of the failure to register all of Crestview’s shares in the Prospectus.In consideration for this waiver, the Company agreed that, upon request by Crestview, the Company will file one or more registration statements with the SEC in order to register the resale of other shares beneficially owned by Crestview.The cost of any such registration statements shall be borne by the Company. In addition to Crestview’s $2,000,000 investment in the Company’s September 2006 private placement of Series C Preferred Stock, the Company also received an investment of $2,000,000 on that date from Inverness Medical Innovations, Inc. (“Inverness”).At that time, a Certificate of Designation for the Series C Preferred Stock was filed with the Secretary of State of Nevada reflecting the agreed upon conversion price of $0.85 per share of common stock.This private placement of Series C Preferred Stock was completed on October 5, 2006, and it raised an aggregate of $8,150,000 (including the $2,000,000 invested by each of Crestview and Inverness).During the period between September 29, 2006 and October 5, 2006, we requested the assistance of Crestview and others in identifying prospective investors for us.On October 3, 2006, a Crestview representative informed Mr. Siebert of a conversation he had earlier that day with a fund manager who indicated that his fund would be interested in investing a substantial amount in the offering, but only at a conversion price of no more than $0.80. At a board of directors meeting on October 4, 2006, Mr. Siebert expressed his recommendation that the board approve lowering the conversion price to $0.80 in order to be able to obtain the additional funds.The board discussed the $1,300,000 promissory note bridge financing which had been completed in June 2006, the noteholders who expected to convert their notes into Series C Preferred Stock, and the restrictions on future equity sales by the Company in the bridge financing purchase agreement that necessitated finalizing promptly the Series C Preferred Stock offering.After discussion to approve the funding, the motion was approved unanimously, with the exception of Gerald Eppner who abstained.Mr. Eppner stated that he understood the benefits of the economics of the transaction and the Company’s need to proceed so quickly, but that he did not wish to vote in favor. 18 At a board meeting held on October 11, 2006, the board members discussed the Series C Preferred Stock private placement.Mr. Eppner indicated that in his view it would be desirable to review the sequence of events in this transaction to assure proper guidelines for corporate governance and to determine if disclosure or other issues needed to be considered.At a board meeting held on October 26, 2006, it was discussed that a subcommittee of the audit committee, whose members would be Mr. Eppner and Alan Carus, would review certain issues related to the Series C Preferred Stock private placement. The first meeting of the audit committee to review the Series C Preferred Stock offering was held on October 27, 2006.The audit committee decided it would review the role of Crestview in the Series C Preferred Stock offering, Crestview’s status as a possible control person, the role of Dr. Gary Meller in the offering and his relationship with Crestview, and whether the audit committee should recommend new corporate governance procedures to be implemented or any action to be taken by the Board.The audit committee utilized legal counsel to assist in its review.The audit committee held seven meetings during the period from October 27, 2006 to January 10, 2007.Messrs. Carus and Eppner attended all of the meetings.Mr. Carus concluded that:(i) he was satisfied with the review, and (ii) although with fewer time constraints, there could have been more deliberation regarding the change in the conversion price, he believed there was no inappropriate conduct, that the Company had not suffered any damage and that the matter should be closed.Mr. Eppner stated his concerns that:(i)Crestview is an affiliate of the Company, (ii) there was no participation by the Company in the reduction in the conversion price from $0.85 to $0.80, (iii) although he agreed with Mr. Carus that the $0.80 price may have been acceptable to the Company, it was not as good as a higher price, (iv) Mr. Siebert should not have allowed this to happen, and that because he did, it was evidence of control by Crestview, and (v) disclosure of the review of the audit committee should be made in a registration statement that was to be filed shortly thereafter. On January 30, 2007, Gerald Eppner resigned from his position as a director of the Company, effective immediately.At the time of his resignation, as additional consideration of his time and efforts as a member of the board of directors, the Company granted Mr. Eppner $20,000, and caused his outstanding unvested stock options to become vested immediately.In his resignation letter, Mr. Eppner stated that he did not resign due to any disagreement with the Company, or because of any matter relating to the Company's operations, policies or practices. On December 19, 2007 (the “Closing Date”), amendments to the governing documents for the Company’s Series A, Series B and Series C Convertible Preferred Stock (collectively, the “Preferred Stock”) and for certain warrants and options (collectively, the “Non-Employee Warrants”), not including options or warrants issued to employees or directors in their capacity as such (these actions collectively, the “Plan”), were approved by the Company and the requisite percentages of the holders of the Preferred Stock and of the Non-Employee Warrants (See - Note 1 to the condensed consolidated financial statements).Subsequent to these amendments, all shares of Preferred Stock were converted to common stock and certain of the Non-Employee Warrants were exercised, including the following: (i) Mr. Siebert’s 38.74442 shares of Series A Preferred Stock were converted into 2,421,526 shares of common stock at $0.48 per share, his 1.08545 shares of Series B Preferred Stock were converted into 113,067 shares of common stock at $0.48 per share, and Mr. Siebert purchased 337,500 shares of common stock through the exercise of warrants at an exercise price of $0.40 per share, for a total of $135,000 in cash; and (ii)Crestview’s 82.32274 shares of SeriesB Preferred Stock were converted into 10,290,342 shares of the Company’s common stock at $0.40 per share, Crestview’s 40 shares of Series C Preferred Stock were converted into 4,166,666 shares of common stock at $0.48 per share, Crestview exercised a portion of its Series B Warrants to purchase a total of 60,451 shares of common stock for an aggregate purchase price of $24,180.40, and Crestview exercised all of its Series C Warrants to purchase a total of 625,000 shares of common stock for an aggregate purchase price of $250,000. Director Independence Our common stock trades on the OTC Bulletin Board.As a result, we are not currently subject to corporate governance standards of listed companies, which require, among other things, that the majority of the board of directors be independent. We also are not currently subject to corporate governance standards defining the independence of our directors.
